                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION

JOSEPH TUCKER                                                                          PLAINTIFF

V.                                                                    NO. 1:18-CV-29-DMB-DAS

ROBERT PANNELL, et al.                                                             DEFENDANTS


                                 ORDER REMANDING CASE

       On August 1, 2017, Joseph Tucker filed a complaint in the Circuit Court of Lee County,

Mississippi, against Robert Pannell and All Metals Transportation & Logistical Services, Inc.

Doc. #2. In his complaint, Tucker asserts claims for negligence and negligent entrustment arising

from personal injuries suffered in a motor vehicle accident involving his vehicle and a semi-tractor

trailer driven by Pannell and owned by All Metals. Id. at 2–5. On February 21, 2018, Pannell,

asserting federal question jurisdiction, removed the state court action to this Court “because

plaintiff asserts violations of the Federal Motor Carrier Safety Regulations in his Complaint as

grounds for recovery.” Doc. #1 at 3.

       On May 22, 2019, this Court, noting that “district courts have overwhelmingly held that a

state court negligence claim premised on an FMCSR violation does not implicate federal question

jurisdiction,” ordered Pannell to show cause why this case should not be remanded for lack of

jurisdiction. Doc. #39. Pannell responded to the order to show cause by arguing that federal

question jurisdiction exists because Tucker’s negligence and punitive damage claims are premised

entirely on the claimed FMCSR violations. Doc. #41 at 3.

       “Ordinarily, under the well-pleaded complaint rule, a federal court does not have federal

question jurisdiction unless a federal question appears on the face of the plaintiff’s well-pleaded

complaint. As a result, there is generally no federal question jurisdiction if the plaintiff properly

pleads only a state law cause of action.” Ezell v. Kans. City S. Ry. Co., 866 F.3d 294, 297 n.2 (5th
Cir. 2017) (quotation marks, citations, and alterations omitted).                  However, federal question

jurisdiction exists over a state law claim that “turn[s] on substantial questions of federal law ….”

Grable & Sons Metal Prods. Inc. v. Darue Eng’g & Mfg., 545 U.S. 308, 312 (2005). To the extent

Tucker’s claims rely on violations of the FMCSR, there is no question the claims “turn on”

questions of federal law.         Accordingly, the Court must decide whether such questions are

“substantial.”

        In determining substantiality, the Fifth Circuit has considered (1) whether Congress

provided a private remedy for the violation of the relevant law; (2) whether the law “evinces any

substantial federal interest in regulating” the relevant conduct; and (3) whether the “federal issue

is predominantly one of fact” or law. See Singh v. Duane Morris LLP, 538 F.3d 334, 339 (5th

Cir. 2008).

        While the FMCSR arguably evinces a federal interest in regulating the conduct of motor

carriers, neither the regulations nor the relevant statutes provide a private right of action for the

type of personal injury claims at issue here. See, e.g., Burkett v. SE Indep. Delivery Servs., Inc.,

No. 2:17-cv-786, 2018 WL 1093320, at *3 (M.D. Ala. Feb. 28, 2018); Fochtman v. Rhino Energy,

LLC, No. 13-104, 2013 WL 5701468, at *2 (E.D. Ky. Oct. 17, 2013) (collecting authorities);

Bryant v. Benchmark Logistics, Inc., No. H-13-2205, 2014 WL 12607019, at *2 (S.D. Tex. Aug.

4, 2014).1 Furthermore, there is nothing in the complaint’s general allegations of negligence

which suggests that this case involves anything other than questions of fact.                        Under these

circumstances, the Court concludes Tucker’s complaint does not raise a substantial question of

federal law and, therefore, remand is required. Accordingly, this case is REMANDED to the



1
  The response cites Marrier v. New Penn Motor Express, Inc., which found a private right of action against motor
carriers for personal injuries. 140 F. Supp. 2d 326, 328–29 (D. Vt. 2001). In nearly twenty years, this holding has
never been adopted by another court. See Leon v. FedEx Ground Package Sys., Inc., No. 13-1005, 2016 WL 836980,
at *11 (D.N.M. Feb. 16, 2016) (“Every other court to consider the issue has disagreed with [Marrier’s] interpretation
of 49 U.S.C. § 14704(a)(2).”).
                                                         2
Circuit Court of Lee County, Mississippi.

       SO ORDERED, this 30th day of July, 2019.

                                                /s/Debra M. Brown
                                                UNITED STATES DISTRICT JUDGE




                                            3
